UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY10005 (Address of principal executive offices)(Zipcode) John F. Ramirez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 1/1/14 - 12/31/14 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. PORTFOLIO ANALYSIS December 31, 2014 TOP TEN December 31, 2014 HOLDINGS 1 The Home Depot, Inc. 2 Berkshire Hathaway, Inc. Class B 3 Franklin Resources, Inc. 4 Daimler AG 5 The Procter & Gamble Company 6 United Parcel Service, Inc. 7 Wells Fargo & Company 8 Wal-Mart Stores, Inc. 9 McDonald’s Corp. 10 Google Inc. Class A Top ten holdings comprise approximately 53% of total assets. TOP TEN December 31, 2014 INDUSTRIES 1 Retail - Lumber & Other Building Materials Dealers 2 Investment Advice 3 Exchange Traded Funds 4 Motor Vehicles & Passenger Car Bodies 5 Fire, Marine & Casualty Insurance 6 Computer Communications Equipment 7 Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics 8 Trucking & Courier Services 9 Services - Business Services 10 National Commercial Banks Holdings are subject to change. The above portfolio information should not be considered as a recommendation to purchase or sell a particular security and there is no assurance that any securities will remain in or out of the Fund. Holdings by Security Type on December 31, 2014* Common Stock (98.67%) Exchange Traded Funds (8.11%) Preferred Stocks (1.55%) * Based on approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. Allocations of less than 1% in aggregate are not shown. FOXBY CORP. Annual Report 2014 TO OUR SHAREHOLDERS December 31, 2014 Dear Fellow Shareholders: It is a pleasure to welcome our new shareholders who find Foxby Corp.’s total return investment objective attractive and to submit this 2014 Annual Report. In seeking its objective, the Fund may invest in equity and fixed income securities of both new and seasoned U.S. and foreign issuers, including securities convertible into common stock and debt securities, closed end funds, exchange traded funds, and mutual funds, and the Fund may also invest defensively, for example, in high grade money market instruments. The Fund uses a flexible strategy in the selection of securities and is not limited by the issuer’s location, industry, or market capitalization. Foxby Corp. also may employ aggressive and speculative investment techniques, such as selling securities short and borrowing money for investment purposes, an approach known as “leverage.” A potential benefit of its closed end structure, the Fund may invest without limit in illiquid investments such as private placements and private companies. Economic and Market Report Minutes of the October 2014 staff review of the economic situation with the Federal Open Market Committee (FOMC) of the Federal Reserve Bank (the “Fed”) suggest that economic activity expanded at a moderate pace in the third quarter and that labor market conditions have improved. Consumer price inflation was noted as below the FOMC’s objective of 2% and other measures of inflation expectations as stable. Total nonfarm payroll employment was estimated to be rising and, by September, the unemployment rate was stated as 5.9%.Other indicators generally suggested a continued improvement in labor market conditions and some measures of household expectations for labor market conditions were viewed as improved. The presentation on industrial production, capacity utilization, and new manufacturing orders likewise appeared encouraging. The staff’s view of foreign economies was also encouraging, noting the appearance of continuing, although moderate, general expansion in the third quarter, with certain exceptions. Japanese consumption increased, and the euro area showed some growth, while third-quarter growth in real gross domestic product (GDP) remained positive in the United Kingdom and Canada, and strong in China and Korea. With this background of generally strengthening economics, financial markets were volatile in the second half of the year. Conflicting headlines about the future of global economic strength, geopolitical turmoil, the Ebola crisis, and declining oil prices all appeared to have some influence on yields on U.S. Treasury securities, equity prices, corporate bond spreads, and U.S. dollar valuations against other currencies. We anticipate some potential improvement in broad global economic data, but we are increasingly concerned with possibly unsustainable levels of investor and consumer sentiment. In our view, equity prices in many cases are approaching levels that reflect full valuations. Nevertheless, we believe some securities —of higher quality companies — appear to offer good value and may be considered attractive on a risk-adjusted basis relative to securities of other asset types.We caution investors, however, to expect greater market volatility during the course of the 2015 year. Investment Strategy and Returns In view of these economic developments, the Fund’s general strategy in 2014 was to focus on large, quality companies. The Fund tended to concentrate its investments in relatively large individual positions, with the top ten holdings comprising approximately 53% of total assets. Over the course of the year, the Fund’s amount of aggressive leverage or defensive cash-equivalents as a percentage of net assets was adjusted from approximately 12% leverage at December 31, 2013, to 18% cash-equivalent money market fund shares at June 30, 2014, to 8% leverage at December 31, 2014. At year end, the Fund’s holdings included some of the largest and best known U.S. companies in the retail, financial, and technology industries. As the Fund pursues its total return objective through its flexible investment approach, these holdings and allocations are subject to substantial change at any time. In 2014, the Fund’s net asset value return was 0.75%, including the reinvestment of dividends, and its market return, also including the reinvestment of dividends, was (4.10)%. Generally, the Fund’s total return on a market value basis will be lower than total return on a net asset value basis in periods where there is an increase in the discount or a decrease in the premium of the market value to the net asset value from the beginning to the end of such periods. The Fund's investments in the financial services sector generally performed well in the year, although certain energy and retail stocks hindered overall returns. For comparison, in the same period, the S&P 500 Index total return was 13.69%. The index is unmanaged and does not reflect fees and expenses, nor is it available for direct investment. Fund Website The Fund’s website, www.FoxbyCorp.com, provides investors with investment information, news, and other material about the Fund. The website also has links to SEC filings, performance data, and daily net asset value reporting. You are invited to use this excellent resource to learn more about the Fund. 1 Annual Report 2014 FOXBY CORP. TO OUR SHAREHOLDERS December 31, 2014 Long Term Strategies Our current view of financial conditions continues to suggest that Foxby Corp. may benefit during the current year from its flexible portfolio approach, investing opportunistically in a variety of markets, and employing aggressive and speculative investment techniques as deemed appropriate. We thank you for investing in the Fund and share your enthusiasm for the Fund, as evidenced by the fact that affiliates of the investment manager own approximately 24% of the Fund’s shares. We look forward to serving your investment needs over the years ahead. Sincerely, Thomas B. Winmill Chairman, Investment Policy Committee FOXBY CORP. FOXBY CORP. Annual Report 2014 2 SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2014 Financial Statements Shares Common Stocks (98.67%) Value Cable & Other Pay Television Services (2.15%) Viacom Inc. $ Computer Communications Equipment (5.73%) Cisco Systems, Inc. (a) Juniper Networks, Inc. Fire, Marine & Casualty Insurance (7.51%) Berkshire Hathaway, Inc. Class B (a) (b) Information Retrieval Services (3.79%) Google Inc. Class A (a) (b) Investment Advice (9.42%) Fortress Investment Group LLC Franklin Resources, Inc. (a) In Vitro & In Vivo Diagnostic Substances (2.92%) Myriad Genetics, Inc. (b) Leather & Leather Products (1.61%) Coach, Inc. (a) Motor Vehicles & Passenger Car Bodies (7.78%) Daimler AG General Motors Company National Commercial Banks (4.70%) Wells Fargo & Company (a) Office Furniture (1.63%) Kimball International Inc. Class B Pipelines (2.20%) Enbridge Inc. Plastic Mail, Synth Resin/Rubber, Cellulose (1.56%) Rayonier Advanced Materials Inc. Printed Circuit Boards (1.61%) Kimball Electronics, Inc. (b) Real Estate (1.61%) NorthStar Asset Management Group Inc. Real Estate Investment Trusts (1.26%) NorthStar Realty Finance Corp. Retail Consulting and Investment (0.02%) Amerivon Holdings LLC (c) Retail - Drug Stores and Proprietary Stores (3.03%) Express Scripts Holding Company (b) Retail - Eating Places (4.02%) McDonald's Corp. (a) See notes to financial statements. 3 Annual Report 2014 FOXBY CORP. SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2014 Financial Statements Shares Common Stocks (concluded) Value Retail - Family Clothing Stores (2.17%) The GAP, Inc. Retail - Lumber & Other Building Materials Dealers (10.50%) The Home Depot, Inc. (a) Retail - Variety Stores (4.66%) Wal-Mart Stores, Inc. (a) Services - Business Services (4.73%) Accenture plc The Western Union Company Services - Medical Laboratories (2.01%) Laboratory Corporation of America Holdings (b) Services - Prepackaged Software (2.07%) CA, Inc. Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics (5.21%) The Procter & Gamble Company (a) Trucking & Courier Services (4.77%) United Parcel Service, Inc. (a) Total common stocks (Cost $4,886,517) Exchange Traded Funds (8.11%) Cambria Shareholder Yield ETF First Trust US IPO Index Fund ETF Guggenheim Spin-Off ETF PowerShares Buyback Achievers ETF Trust Total exchange traded funds (Cost $547,970) Preferred Stocks (1.55%) Retail Consulting and Investment (1.55%) Amerivon Holdings LLC (c)(Cost $526,659) Money Market Fund (0.01%) SSgA Money Market Fund, 7 day annualized yield 0.01% (Cost $911) Total investments ($5,962,057) (108.34%) Liabilities in excess of other assets (-8.34%) Net assets (100.00%) (a)All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of December 31, 2014, the value of securities pledged as collateral was $4,021,269 and there were no securities on loan under the lending agreement. (b)Non-income producing. (c)Illiquid and/or restricted security that has been fair valued. See note 6. See notes to financial statements. FOXBY CORP. Annual Report 2014 4 STATEMENT OF ASSETS AND LIABILITIES Financial Statements December 31, 2014 Assets Investments at value (cost $5,962,057) $ Dividends receivable Other assets Total assets Liabilities Bank credit facility borrowing Payables Accrued expenses Investment management fee Administrative services Total liabilities Net Assets $ Net Asset Value Per Share (applicable to 2,610,050 shares outstanding: 500,000,000 shares of $.01 par value authorized) $ Net Assets Consist of Paid in capital $ Accumulated undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments $ See notes to financial statements. 5 Annual Report 2014 FOXBY CORP. STATEMENT OF OPERATIONS Financial Statements Year Ended December 31, 2014 Investment Income Dividends (net of $599 foreign tax expense) $ Total investment income Expenses Investment management Bookkeeping and pricing Audit Administrative services Transfer agent Shareholder communications Interest on bank credit facility Directors Insurance Custody Other Total expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain on investments Unrealized depreciation on investments ) Net realized and unrealized gain Net increase in net assets resulting from operations $ See notes to financial statements. FOXBY CORP. Annual Report 2014 6 STATEMENTS OF CHANGES IN NET ASSETS Financial Statements Year Ended December 31, 2014 Year Ended December 31, 2013 Operations Net investment income $ $ Net realized gain Unrealized depreciation ) Net increase in net assets resulting from operations Distributions to Shareholders Net investment income - ) Total distributions - ) Total increase in net assets Net Assets Beginning of period End of period $ $ End of period net assets include undistributed net investment income $ $ See notes to financial statements. 7 Annual Report 2014 FOXBY CORP. STATEMENT OF CASH FLOWS Financial Statements Year Ended December 31, 2014 Cash Flows From Operating Activities Net increase in net assets resulting from operations $ Adjustments to reconcile increase in net assets resulting from operations to net cash provided by (used in) operating activities: Unrealized depreciation of investments Net realized gain on sales of investments ) Purchase of long term investments ) Proceeds from sales of long term investments Return of capital dividends Net purchases of short term investments ) Increase in dividends receivable ) Decrease in other assets Decrease in accrued expenses ) Increase in investment management fee payable Decrease in administrative services payable ) Net cash provided by operating activities Cash Flows from Financing Activities Bank credit facility repayment ) Net cash used in financing activities ) Net change in cash - Cash Beginning of period - End of period $ - Supplemental disclosure of cash flow information: Cash paid for interest on bank credit facility $ See notes to financial statements. FOXBY CORP. Annual Report 2014 8 NOTES TO FINANCIAL STATEMENTS December 31, 2014 Financial Statements 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIESFoxby Corp. (the “Fund”), a Maryland corporation registered under the Investment Company Act of 1940, as amended (the “Act”), is a non-diversified, closed end management investment company whose shares are quoted over the counter under the ticker symbol FXBY. The Fund’s non-fundamental investment objective is total return which it may seek from growth of capital and from income in any security type and in any industry sector. The Fund retains Midas Management Corporation as its Investment Manager. The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Subsequent events, if any, through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Valuation of Investments – Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Certain debt securities may be priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities or according to prices quoted by a securities dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when shareholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures approved by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, such fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Foreign Currency Translation – Securities denominated in foreign currencies are translated into U.S. dollars at prevailing exchange rates. Realized gain or loss on sales of such investments in local currency terms is reported separately from gain or loss attributable to a change in foreign exchange rates for those investments. Short Sales – The Fund may sell a security short it does not own in anticipation of a decline in the market value of the security. When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker/dealer through which it made the short sale. The Fund is liable for any dividends or interest paid on securities sold short. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of the short sale. Securities sold short result in off balance sheet risk as the Fund’s ultimate obligation to satisfy the terms of a sale of securities sold short may exceed the amount recognized in the Statement of Assets and Liabilities. Derivatives – The Fund may use derivatives for a variety of reasons, such as to attempt to protect against possible changes in the value of its portfolio holdings or to generate potential gain. Derivatives are financial instruments that derive their values from other securities or commodities, or that are based on indices. Derivative instruments are marked to market with the change in value reflected in unrealized appreciation or depreciation. Upon disposition, a realized gain or loss is recognized accordingly, except when taking delivery of a security underlying a contract. In these instances, the recognition of gain or loss is postponed until the disposal of the security underlying the contract. Risk may arise as a result of the potential inability of the counterparties to meet the terms of their contracts. Derivative instruments include written options, purchased options, futures contracts, forward foreign currency exchange contracts, and swap agreements. Investments in Other Investment Companies – The Fund may invest in shares of other investment companies such as closed end funds, exchange traded funds, and mutual funds (the “Acquired Funds”) in accordance with the Act and related rules. Shareholders in the Fund bear the pro rata portion of the fees and expenses of the Acquired Funds in addition to the Fund’s expenses. Expenses incurred by the Fund that are disclosed in the Statement of Operations do not include fees and expenses incurred by the Acquired Funds. The fees and expenses of an Acquired Fund are reflected in such fund’s total returns. 9 Annual Report 2014 FOXBY CORP. NOTES TO FINANCIAL STATEMENTS December 31, 2014 continued Financial Statements Investment Transactions – Investment transactions are accounted for on the trade date (the date the order to buy or sell is executed). Realized gains or losses are determined by specifically identifying the cost basis of the investment sold. Investment Income – Dividend income is recorded on the ex-dividend date or in the case of certain foreign securities, as soon as practicable after the Fund is notified. Interest income is recorded on the accrual basis. Taxes withheld on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Expenses – Expenses deemed by the Investment Manager to have been incurred solely by the Fund are charged to the Fund. Expenses deemed by the Investment Manager to have been incurred jointly by the Fund and one or more of the other investment companies for which the Investment Manager or its affiliates serve as investment manager, an internally managed investment company with substantially similar officers and directors, or other entities are allocated on the basis of relative net assets, except where a more appropriate allocation can be made fairly in the judgment of the Investment Manager. Expense Reduction Arrangement – Through arrangements with the Fund’s custodian, credits realized as a result of uninvested cash balances are used to reduce custodian expenses. No credits were realized by the Fund during the periods covered by this report. Distributions to Shareholders – Distributions to shareholders are determined in accordance with income tax regulations and are recorded on the ex-dividend date. Income Taxes – No provision has been made for U.S. income taxes because the Fund’s current intention is to continue to qualify as a regulated investment company under the Internal Revenue Code (the “IRC”) and to distribute to its shareholders substantially all of its taxable income and net realized gains. Foreign securities held by the Fund may be subject to foreign taxation. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the fund invests. The fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Fund has reviewed its tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on federal, state, and local income tax returns for open tax years (2011-2013) or expected to be taken in the Fund’s 2014 tax returns. 2. FEES AND TRANSACTIONS WITH RELATED PARTIES The Fund has retained the Investment Manager pursuant to an investment management agreement. Under the terms of the investment management agreement, the Investment Manager receives a fee payable monthly for investment advisory services at an annual rate of 0.95% of the Fund’s Managed Assets. “Managed Assets” means the average weekly value of the Fund’s total assets minus the sum of the Fund’s liabilities, which liabilities exclude debt relating to leverage, short term debt, and the aggregate liquidation preference of any outstanding preferred stock. Pursuant to the investment management agreement, the Fund reimburses the Investment Manager for providing at cost certain administrative services comprised of compliance and accounting services. For the year ended December 31, 2014, the Fund’s payments of such costs were $9,736, of which $6,533 and $3,203 was for compliance and accounting services, respectively. Certain officers and directors of the Fund are officers and directors of the Investment Manager. As of December 31, 2014, affiliates of the Investment Manager owned approximately 24% of the Fund’s outstanding shares. 3. DISTRIBUTIONS TO SHAREHOLDERS AND DISTRIBUTABLE EARNINGS For the year ended December 31, 2014, the Fund paid no distributions. As of December 31, 2014, the components of distributable earnings on a tax basis were as follows: Undistributed net investment income $ Capital loss carryover ) Unrealized appreciation Post-October losses ) $ ) FOXBY CORP. Annual Report 2014 10 NOTES TO FINANCIAL STATEMENTS December 31, 2014 continued Financial Statements Federal income tax regulations permit post-October net capital losses, if any, to be deferred and recognized on the tax return of the next succeeding taxable year. Capital loss carryovers are calculated and reported as of a specific date. Results of transactions and other activity after that date may affect the amount of capital loss carryovers actually available for the Fund to utilize under the IRC and related regulations. Capital losses incurred in taxable years beginning after December 22, 2010, are allowed to be carried forward indefinitely and retain the character of the original loss. As a transition rule, post-enactment net capital losses are required to be utilized before pre-enactment net capital losses. As of December 31, 2014, the Fund has a net capital loss carryover of $2,015,152, of which $249,264, $964,048, and $801,840 expires in 2016, 2017, and 2018, respectively. GAAP requires certain components related to permanent differences of net assets to be classified differently for financial reporting than for tax reporting purposes. These differences have no effect on net assets or net asset value per share. These differences which may result in distribution reclassifications, are primarily due to differences in partnership income, return of capital dividends, re-characterization of capital gain income and timing of distributions. As of December 31, 2014, the Fund recorded the following financial reporting reclassifications to the net asset accounts to reflect those differences: Accumulated Net Investment Accumulated Net Realized Losses Paid in Capital Income on Investments $ (6,656) $ (33,392) 4. VALUE MEASUREMENTS GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: ·level 1 – unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. ·level 2 – observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. ·level 3 – unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Restricted and/or illiquid securities – Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the Investment Manager under the direction of or pursuant to procedures approved by the Fund’s Board of Directors. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be categorized in either level 2 or level 3 of the fair value hierarchy. 11 Annual Report 2014 FOXBY CORP. NOTES TO FINANCIAL STATEMENTS December 31, 2014 continued Financial Statements The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund’s assets. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. ASSETS Level 1 Level 2 Level 3 Total Investments, at value Common Stocks Cable & Other Pay Television Services $ $
